Citation Nr: 0123523	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  00-18 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from February 1948 to 
August 1950, and October 1950 to February 1969.  

This matter came to the Board of Veterans' Appeals (Board) 
from a June 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In June 2001, the veteran raised the issue of entitlement to 
service connection for myasthenia gravis, as well as a claim 
to reopen the issue of entitlement to service connection for 
a left kidney disorder.  As those issues are not in appellate 
status, they are referred to the RO for the appropriate 
action.  


REMAND

In June 2001, the veteran testified that his service 
connected disorders had increased considerably in their 
severity since his last VA examination in 1999.  Moreover, as 
noted above, he has raised several additional claims of 
entitlement to service connection.  These latter claims are 
inextricably intertwined with the claim of entitlement to a 
total disability evaluation based on individual 
unemployability.  Accordingly, in light of the foregoing, and 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), further development is in order.

Therefore, this case is REMANDED for the following action:

1.  The RO should contact the veteran and 
afford him an opportunity to identify or 
submit any additional argument or 
pertinent evidence in support of his 
claim of entitlement to a total 
disability evaluation based on individual 
unemployability.  In this regard, the 
appellant should identify any VA or 
private health care provider who has 
treated his service connected multiple 
joint arthritis, prostate cancer, 
hemorrhoids, hearing loss, or left index 
finger fracture residuals since June 
1999.  Based on his response, the RO 
should attempt to procure copies of all 
records that have not previously been 
obtained from all identified treatment 
sources.  Duplicate records are neither 
necessary nor desirable.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of any left index 
fracture residuals, as well as cervical, 
shoulder, wrist, lumbar spine, pelvic, 
hip, knee, and ankle arthritis.  The 
claims folders must be made available to 
the examiner prior to the examination.  
All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
pertinent clinical findings, and 
diagnoses affecting each joint.  

In accordance with  DeLuca v. Brown, 8 
Vet. App. 202 (1995), the examination 
report must cover any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and provide an opinion as 
to how these factors result in any 
limitation of motion.  If the veteran 
describes flare- ups of pain, the 
examiner must offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of 
motion during the flare-ups.  If the 
examiner is unable to offer an opinion as 
to the nature and extent of any 
additional disability during a flare-up, 
that fact must be so stated.  

The orthopedist must also offer an 
opinion as to the degree that each 
disorder impedes or prohibits the 
veteran's ability to work.  Moreover, the 
orthopedist must offer an opinion whether 
the combined impact of the appellant's 
multiple joint arthritis, standing alone, 
precludes employment.  The veteran's age 
is irrelevant with respect to this 
question.  A complete rationale must be 
provided for any opinion offered.  The 
examination report should be typed.

3.  The veteran should be afforded a VA 
urological examination to determine the 
nature and extent of any residuals of 
adenocarcinoma of the prostate.  The 
claims folder must be made available to 
the examiner prior to the examination.  
All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
and all pertinent clinical findings.  The 
examiner must further offer an opinion 
whether the veteran's prostate 
cancer/prostatitis prevents or impedes 
him from working.  A complete rationale 
must be provided for any opinion offered.  
The examination report should be typed.

4.  The veteran should also be afforded a 
VA audiology examination to determine the 
nature and extent of any hearing loss.  
The claims folder must be made available 
to the examiner prior to the examination.  
All indicated testing should be 
conducted.  The examination report should 
fully set forth the current complaints, 
and pertinent clinical findings.  The 
examiner must further offer an opinion 
whether the veteran's hearing loss 
prevents or impedes the appellant from 
working.  A complete rationale must be 
provided for any opinion offered.  The 
examination report should be typed.

5.  Finally, the veteran should be also 
afforded a VA general medical examination 
to determine the nature and extent of any 
hemorrhoids.  The claims folder must be 
made available to the examiner prior to 
the examination.  All indicated testing 
should be conducted.  The examination 
report should fully set forth the current 
complaints, and pertinent clinical 
findings.  The examiner must further 
offer an opinion whether the veteran's 
hemorrhoids prevents or impedes the 
appellant from working.  A complete 
rationale must be provided for any 
opinion offered.  The examination report 
should be typed.

6.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2000).  In the event that 
the veteran does not report for the 
aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
and recently promulgated regulations is 
completed.  If anything is incomplete, 
including if the requested examination 
was not conducted by the appropriate 
physician, or does not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be taken.

8.  The RO should then adjudicate the 
claims of entitlement to service 
connection for myasthenia gravis, and a 
left kidney disorder.  Should these 
claims be denied, the veteran is hereby 
informed that he must file a timely 
notice of disagreement and a timely 
substantive appeal in order to vest the 
Board with jurisdiction over these 
claims.

9.  Thereafter, if a total disability 
evaluation is not in effect on a 
schedular basis, the RO should 
readjudicate the appellant's claim of 
entitlement to a total disability 
evaluation based on individual 
unemployability.  If the benefit sought 
on appeal remains denied, a supplemental 
statement of the case should be issued, 
and the appellant provided a reasonable 
period of time within which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (2000).


